Citation Nr: 1418228	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1973 to January 1977.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 20120 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss and assigned a 10 percent rating effective January 17, 2012.  
	
A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, while the Veteran states that his hearing impacts his ability to buy cars at auctions, he continues to work at his used car sales business.  Accordingly, TDIU has not been inferred at this time.

In January 2013, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has been receiving regular treatment from the VAMC in Oklahoma City for his hearing disability.  The most recent VA treatment records contained in the claims file date back to June 2012.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from June 2012 to present, should be associated with the claims file.

Also, in conjunction with his claim, the Veteran was afforded a VA examination in March 2012.  However, in his notice of disagreement in April 2012 and substantive appeal in July 2012, the Veteran stated that he can no longer hear while working at car auctions, and that when there is any kind of noise he feels a stabbing pain in his left ear.  Also, at his January 2013 Board video conference hearing, the Veteran testified that his hearing loss has become worse since the March 2012 examination, causing him to make mistakes at work.  Based upon this evidence, a new examination is needed to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VAMC in Oklahoma City, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2012 to the present.

2.  After completion of the above, schedule the Veteran for a VA audiological examination to determine the level of disability of his hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

3.  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

